Citation Nr: 0717019	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  01-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to 
February 9, 2002, for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent from 
February 9, 2002, forward, for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  Prior to February 9, 2002, the veteran's PTSD was not 
manifested by impaired communication, impaired thought 
processes, impaired judgment, panic attacks, or difficulty 
maintaining relationships.  

2.  From February 9, 2002, forward, the veteran's PTSD has 
not been manifested by suicidal ideation, obsessional 
rituals, impaired speech, near-continuous panic, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, impaired thought processes or 
communication, delusions, hallucinations; or inappropriate 
behavior.


CONCLUSIONS OF LAW

1.  Prior to February 9, 2002, the criteria for a rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9400 (2006).

2.  From February 9, forward, the criteria for a rating in 
excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In July 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In August 
2006, the veteran was provided with the notice required by 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
claim was subsequently readjudicated without taint from the 
prior decisions, no prejudice has been alleged, and none is 
apparent from the record.  The VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing a personal hearing, and providing VA examinations.  
Consequently, the duty to notify and assist has been met.  

Treatment records indicate that the veteran has been 
diagnosed with anxiety, mood disorder, depression, traumatic 
brain syndrome, and PTSD.  See, e.g., March 2003 Weber 
record; November 2001, October 2002, and February 2003 VA 
treatment records.  

The veteran is married with 5 children, and he maintains good 
relationships with his children.  See May 2005 Travel Board 
hearing transcript; March 2006 VA examination record.  He 
also participates in the church choir, and was employed until 
September 2005.  Id.  The records indicate that the veteran 
has endorsed symptoms such as nightmares, social isolation, 
irritability, and hypervigilance.  The records contain 
negative findings and histories as to suicidal or homicidal 
ideation, hallucination, delusion, or poor hygiene, and 
insight, judgment, and thought processes are generally noted 
to be fair or good.  Speech is occasionally noted to be slow, 
but the records otherwise generally report the veteran's 
speech is within normal limits.  See, e.g., VA February 2002 
and March 2006 VA examination records; February 2003 VA 
treatment record.  

The veteran was initially noted to have impaired 
concentration and memory in an August 2001 VA treatment 
record.  Subsequent records generally indicate a mildly 
impaired short-term memory.  See, e.g., November 2001, 
February 2002, and August 2003 VA treatment records; March 
2006 VA examination record.  Affect was noted to be slightly 
flat and serious, though appropriate, in a November 2001 VA 
neuropsychiatric record and was subsequently found to be 
"flat," during the February 2002 VA examination.

A November 2001 VA neuropsychology record reports that the 
veteran sought treatment for memory problems.  The veteran's 
spouse reported that the veteran's memory seemed unchanged, 
but he seem increasingly "spacey," with increased frequency 
of events where the veteran did not seem aware of his 
surroundings or ongoing activities.  She also reported that 
the veteran was more withdrawn.  The record notes that the 
veteran's spontaneous speech was relevant, fluent, coherent, 
and without noticeable paraphasic errors.  Comprehension of 
questions seemed within normal limits.  The veteran was 
appropriately interactive and it was relatively easy for the 
examiner to establish rapport.  Thought content was logical, 
goal directed and coherent with no looseness of association.  
Affect appeared serious and slightly flat but appropriate to 
the situation.  Cognitive test results indicated average to 
low average abilities across the majority of tests, with 
marked impairment for verbal fluency, visuoconstructive 
abilities, nonverbal memory, and psychosocial/interpersonal 
functioning.  There was no evidence of a global memory 
deficit.  The examiner stated that it was likely that 
unresolved depression, anxiety, and PTSD contributed to 
attentional problems evidenced in the evaluation.  The 
examiner opined that verbal/non-verbal memory discrepancy was 
the result of attentional deficits resulting from the PTSD 
and affective disorders.  

A February 2002 VA examination record notes the veteran had a 
flat affect, depressed mood, and dull cognition.  The veteran 
was serious in his presentation, with only intermittent eye 
contact.  He had short-term memory impairment and spoke in a 
slow rate with some psychomotor slowing.  The veteran was 
assessed with a GAF score of 48, which corresponds to a 
finding of serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The examiner 
stated that the veteran's occupational functioning was 
impaired due to memory impairment and some executive 
functioning deficits causing difficulty being efficient in 
following through on responsibilities in the workplace.  The 
veteran was also noted to be socially detached, with a flat 
affect that might hinder establishing relationships.  

A subsequent February 2002 VA treatment record reports that 
the veteran had full affect but was mildly dysphoric.  The 
veteran was able to laugh and talk of his marriage and 
children.  Memory problems were mild.  There were no formal 
thought disorders, and remote and intermediate memories were 
intact.  Immediate recall was only mildly impaired, and the 
examiner believed it might be a function of the veteran's 
attentional performance and below-average intelligence.  

A July 2004 VA treatment record reports the veteran's history 
of "a couple of panic attacks," which the veteran 
attributed to "worrying about his situation."  The record 
notes that the veteran reported an improvement in mood, 
concentration, and sleep.  The veteran's affect was noted to 
be slightly restricted and mood was noted as "stoic to 
dysthymic."  Speech was subdued in volume, but otherwise 
normal, with no signs of psychosis.  A December 2004 VA 
treatment record reported the veteran's history of no recent 
panic attacks, and subsequent treatment records do not report 
any panic attacks.  

A March 2006 VA examination record reports that the veteran 
had symptoms associated with persistent reexperiencing, 
avoidance and numbing, and increased arousal (difficulty 
falling and staying asleep, difficulty concentrating).  The 
veteran reported that the frequency of invasive memories and 
nightmares varied from weekly to twice a month.  Flashbacks 
were rare, of mild severity, and only provoked by cues.  
Avoidance and numbing symptoms were occasional, with mild 
severity.  Hyperarousal symptoms were daily but the examiner 
noted that the 2 symptoms endorsed were not solely due to 
PTSD given the depressive symptoms and sleep apnea.  There 
was no evidence of inappropriate behavior, obsessive or 
ritualistic behavior, homicidal or suicidal thoughts, or 
panic attacks.  The veteran was able to maintain the minimum 
personal hygiene, and there was no problem performing the 
activities of daily living.  The veteran was able to do 
serial 7's and was able to spell a word forward and backward.  
He had a normal remote and immediate memory, but mildly 
impaired recent memory.  Thought process and content were 
diminished in that the veteran had a paucity of ideas; he was 
slow to respond to questions.  The veteran could not 
interpret proverbs appropriately.  The veteran was able to 
understand the outcome of behavior (judgment) and understood 
that he had a problem (insight).  He was noted to have 
moderate sleep impairment.  

The examiner assessed the veteran with mild PTSD with mild or 
transient effects on productivity, reliability, ability to 
perform work tasks, efficiency, and work, family and other 
relationships.  The examiner noted that the veteran had a 
distinct diagnosis for multifactorial depression so the 
depressive symptoms could not be attributed to PTSD.  A GAF 
of 60 was provided for the prior year, which the examiner 
stated reflected moderate difficulty in social or 
occupational functioning based on PTSD alone.  The examiner 
explained that he chose this score because the veteran had 
meaningful interpersonal relationships, was able to play the 
piano in front of a congregation, and did hold a job in the 
past year.  The examiner also notes that the veteran left his 
last employment the previous September due to sleepiness on 
the job.  The examiner stated that the sleepiness could not 
be specifically attributed to PTSD "in light of the 
veteran's sleep apnea, hepatitis C and hypothyroidism, all of 
which contribute to fatigue."  He added that the degree of 
occupational impairment from PTSD is mild, and, although the 
veteran has "some history of interpersonal conflict and 
sensitivity to rejection in the workplace which might 
contribute to his inability to sustain employment over time, 
it would be speculative to base [his inability to sustain 
employment] solely on PTSD as [the inability to sustain 
employment] reflects general coping deficits."  

In a March 2006 statement, a private physician stated that 
the veteran's PTSD causes him not to be able to have gainful 
employment.  See March 3006 Laurie statement.  

Prior to February 9, 2002 (the date of the 2002 VA 
examination), the veteran's PTSD is rated at 30 percent.  
Under the rating criteria for mental disorders, a 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity, due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The evidence of record does not warrant a rating in excess of 
30 percent prior to February 9, 2002.  There is no evidence 
of panic attacks, impaired speech, impaired long-term memory, 
impaired judgment, impaired understanding, or impaired 
abstract thinking.  Affect was not found to be truly flat 
until February 9, 2002.  Although the November 2001 treatment 
record reports that the veteran's affect was "slightly 
flat," it was still appropriate to the situation.  The 
records indicate that the veteran had meaningful social 
relationships with his family and was involved with his 
church.  Additionally, although the November 2001 record 
reports that cognitive test results indicated marked 
impairment for verbal fluency, visuoconstructive abilities, 
nonverbal memory, and psychosocial/interpersonal functioning, 
these impairments are not solely based on the veteran's PTSD, 
but also on his non-service connected depression.  Prior to 
February 9, 2002, the evidence most nearly approximates a 30 
percent rating.  Consequently, a rating in excess of 30 
percent is denied prior to February 9, 2002.

From February 9, 2002, forward, the veteran's PTSD is rated 
at 50 percent.  A 70 percent disabling rating is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships.  

There is no evidence of suicidal ideation, obsessional 
rituals, impaired speech, near-continuous panic attacks, 
impaired impulse control, neglect of personal appearance and 
hygiene, or depression solely from the PTSD.  The records 
indicate that the veteran is able to function independently, 
and he has relationships with his family.  The veteran was 
able to work until September 2005, and although the March 
2006 physician's statement attributes the inability to work 
to PTSD, the records indicate that there were multiple 
medical causes for the veteran's decision to stop working, a 
fact not discussed in the March 2006 statement.  

Although the February 2002 VA treatment record did provide a 
GAF score that corresponded to serious symptoms, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue.  Rather, the GAF score must be considered 
in light of the actual symptoms of the veteran's disorder, 
which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a).  In this case, the 2002 examiner did 
not explain how the symptoms described in the record 
warranted such a low GAF score.  A GAF score between 41 and 
50 is usually provided for symptoms such as suicidal 
ideation, severe obsessional rituals, no friends, or 
inability to keep a job.  None of the symptoms described in 
the 2002 VA examination record approximate the impairment 
level of the symptoms found in this description.  In 
contrast, the 2006 VA examiner assigned a GAF of 60 for the 
PTSD symptoms, which corresponds to moderate symptoms or 
difficulty in social or occupational functioning.  

The evidence of record most nearly approximates a finding of 
moderate PTSD, which corresponds to the veteran's current 
rating percentage.  Consequently, a rating in excess of 50 
percent is not warranted, from February 9, 2002, forward.  

	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 30 percent for PTSD prior to February 
9, 2002, is denied.

A rating in excess of 50 percent for PTSD from February 9, 
2002, forward, is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


